  4:20-cv-03002-JMG-CRZ Doc # 32 Filed: 10/14/20 Page 1 of 1 - Page ID # 66




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JOSEPH C. MCKEE,

                   Plaintiff,                         4:20-CV-3002

vs.
                                                      JUDGMENT
EFEST (Shenzhen Fest Technology
Co., LTD), a Foreign Corporation, and
R-L SALES, an LLC licensed and
incorporated In the State of Utah,

                   Defendants.


      On the plaintiff's motion to dismiss (filing 31), this case is dismissed
pursuant to Fed. R. Civ. P. 41(a)(2).

      Dated this 14th day of October, 2020.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
